DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 05/04/2020 has been considered by the examiner.

Preliminary Amendment
           Preliminary Amendment that was filed on 05/04/2020 is entered.

Claim Objections
Claims are objected to because of the following informalities:  
the phrase “characterized in that the” in claim 1 should be crossed-out for clarity. 
(F) should be crossed-out for clarity throughout the claims.
The phrase “characterized in that…” should be replaced with “further comprising…”  throughout the claims.
Claim 3 recites the limitation "an actuator part” should read "said actuator part”, because of antecedent basis.
Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation "an actuator part”. There is insufficient antecedent basis for this limitation.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a counter member”, “a further counter member”, “a reservoir volume” and “a lens volume” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


	
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claims 1, 39 and 42 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by GUPTA et al. (US PUB 2010/0208195 ; herein after “Gupta” in related embodiments of FIGS. 1A & 1B).

	Regarding claim 1, Gupta teaches an optical device (i.e., eyeglasses or spectacles 1 utilizing the liquid filled lens, para. [0050], FIG. 2), comprising: at least a first lens (10) having an adjustable focal length (i.e., optical power (focal length) of lens 10 is adjusted by the actuator 7… spectacles assembly utilizing the variable focus lens mechanism, para. [0053]-[0054], as shown in FIGS. 3A-4B), wherein the first lens comprises a container comprising at least one reservoir volume (6) and a lens volume (e.g., cavity of lens 10, i.e., posterior optic 15) which are in flow communication via a channel (31) and which are filled with a transparent fluid (14, 34) (para. [0011], [0037] and [0055]), and wherein the container comprises a stretchable transparent membrane (13, 23, 33) and a transparent lens shaper (intermediate optic 25) that is immersed in the fluid (34) and connected to the membrane (23), so that the lens shaper defines a curvature-adjustable area (35) of the membrane (see para. [0031], [0042], [0044], [0055]-[0057], as shown in FIGS. 1A-4B), and wherein the container comprises a transparent back wall (e.g., back surface of anterior optic 11) facing the membrane (13), wherein the fluid (14) is arranged between the membrane and the back wall (as shown at least in FIG. 1A, see para. [0035]), (i.e., Reservoir 6, situated in some embodiments attached to or in frame 5 (e.g., covered by a wall of the frame 5), as shown at least in FIGS. 2-4B, para. [0052], [0057]),  wherein a plunger (28) for interacting with an actuator part (e.g., actuator 7 may be automatically adjusted by application of an electrical, magnetic (actuator part), acoustic or thermal force, para. [0067]) is arranged in the at least one reservoir volume (6) and connected to the wall so that fluid is pumped from the lens volume into the at least one reservoir volume when the plunger is attracted by the actuator part whereby the curvature of the curvature-adjustable area and therewith said focal length is changed (see para. [0055], [0064]-[0067], as shown at least in FIGS. 4A-5B).

Regarding claim 39, Gupta as set forth in claim 1 further teaches the fluid comprises a refractive index that is larger than 1.45, preferably larger than 1.55, and/or the lens shaper comprises a refractive index that is larger than 1.45, preferably larger than 1.55 (i.e., fluid 14 having an appropriate index of refraction and viscosity suitable for use in fluid filled lenses, such as, for example, degassed water, mineral oil (n=1.47-1.48), glycerin (n=1.46) and silicone products (n=3.88>1.55), para. [0037]).

Regarding claim 42, Gupta teaches the optical device comprises a second lens (20) having an adjustable focal length (i.e., the lenses 10 or 20 for the left and the right eye are designed independently and are capable of adjustment of each eyeglass lens separately by the wearer, para. [0049], FIGS. 1A & 1B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 43 rejected under 35 U.S.C. 103 as being unpatentable over GUPTA as applied to claim 1 and 42 above and in view of Silver et al. (US PUB 2010/0045930; herein after “Silver”).

Regarding claim 43, Gupta fails to teach the optical device comprises a further second lens having an adjustable focal length, wherein a further waveguide is arranged between the second lens and said further second lens.
However, in a related field of endeavor Silver teaches A variable focus lens (10) comprises a ring (20) with a front surface and a rear surface. A flexible membrane (40) is held between the front surface of the ring and a generally rigid transparent front cover (50) (a second lens), and a rear cover (60) (a further second lens) is mounted on the rear surface of the ring, such that a cavity formed between the flexible membrane and the rear cover can be filled with a liquid. The amount of fluid in the cavity can be varied to vary the curvature of the flexible membrane and so vary the optical characteristics of the lens (para. [0018]-[0019], FIG. 1, Abstract).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gupta such that a rear cover (a further second lens) further is attached to the rear of the ring of the variable focus lens (a first or second lens) as taught by Silver for improved augmented (3D) efficiency.

Claim 44 rejected under 35 U.S.C. 103 as being unpatentable over GUPTA as applied to claim 1 above and in view of TRAVERS; et al. (US PUB 2010/0045930; herein after “Travers”).

Regarding claim 44, Gupta teach the optical device is formed as a pair of spectacles, particularly for virtual reality or augmented reality, or a headset, particularly for virtual reality or augmented reality, wherein the respective lens is held by a frame that can be worn by a user such that the respective lens is arranged in front of an associated eye of the user.
	However, in a related field of endeavor Travers teaches The back side of the membrane may be at least partially surrounded by one or more solid lens elements that control how the membrane deforms within the lens of a head-mounted apparatus 100 (spectacles). The use of fluid-filled optical lenses is exemplary, and other means of altering the optical power of lenses 120, 125 may be utilized in embodiments of the invention. In “augmented reality” embodiments utilizing transparent lenses 120, 125, the optical power of such lenses may be adjusted via the use of such fluidic lenses, or the lenses may be electronically controlled liquid crystal lenses (para. [0046], FIG. 1A).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gupta such that in an augmented reality environment utilizing transparent lenses, and the optical power of such lenses may be adjusted via the use of such fluidic lenses, or the lenses may be electronically controlled liquid crystal lenses as taught by Travers for improved augmented reality experience for a user’s surroundings.




Claims 3-7, 10-11, 15, 18-19, 23, 34 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over GUPTA in view of ASCHWANDEN et al. (WO 2010/104904 A2; herein after “Aschwanden”).	

	Regarding claim 3, Gupta teaches the optical device comprises an actuator unit (7) comprising said plunger (28) and an actuator part for interacting with said plunger (28) (as shown in FIG. 4A), wherein the plunger comprises a counter member attractable by the actuator part (e.g., actuator 7 may be automatically adjusted by application of an electrical, magnetic (actuator part counter member), acoustic or thermal force, para. [0067]), so that fluid is pumped from the lens volume into the at least one reservoir volume when the counter member is attracted by the actuator part whereby the curvature of the curvature-adjustable area and therewith said focal length is changed (e.g., actuator 7 may be automatically adjusted by application of an electrical, magnetic (actuator part counter member), acoustic or thermal force, triggered in response to signal from a sensor that recognizes the need for additional power (focal length) and sends a signal to that effect, para. [0067]).	
	Gupta teaches all limitations except for explicit teachings of the plunger comprises a counter member attractable by the actuator part.
However, in a related field of endeavor Aschwanden teaches a permanent magnet 3310 is used that creates a constant flux in the metal housing 3312 and the metal pusher 3308. This causes a permanent attraction of the metal pusher 3308 and the metal housing 3312 (para. [00247], also see para. [00246], FIG. 33).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gupta such that a permanent magnet is used that creates a constant flux in the metal housing and the metal pusher (plunger) as taught by Aschwanden, for the purpose of having a permanent attraction of the metal pusher and the metal housing and results in an improved efficiency and faster response in movement or deformation of the membrane.

Regarding claim 4, Gupta fails to teach counter member is a permanent magnet.
However, in a related field of endeavor Aschwanden teaches a permanent magnet 3310 is used that creates a constant flux in the metal housing 3312 and the metal pusher 3308. This causes a permanent attraction of the metal pusher 3308 and the metal housing 3312 (para. [00247], also see para. [00246], FIG. 33).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gupta such that a permanent magnet is used that creates a constant flux in the metal housing and the metal pusher (plunger) as taught by Aschwanden, for the purpose of having a permanent attraction of the metal pusher and the metal housing and results in an improved efficiency and faster response in movement or deformation of the membrane.

Regarding claim 5, Gupta fails to teach the counter member is a magnetic flux guiding counter member.
However, in a related field of endeavor Aschwanden teaches a permanent magnet 3310 is used that creates a constant flux in the metal housing 3312 and the metal pusher 3308. This causes a permanent attraction of the metal pusher 3308 and the metal housing 3312 (para. [00247], also see para. [00246], FIG. 33).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gupta such that a permanent magnet (a counter member) is used that creates a constant flux in the metal housing and the metal pusher (plunger) as taught by Aschwanden, for the purpose of having a permanent attraction of the metal pusher and the metal housing and results in an improved efficiency and faster response in movement or deformation of the membrane.

Regarding claim 6, Gupta fails to teach the actuator part is an electropermanent magnet.
	However, in a related field of endeavor Aschwanden teaches a permanent magnet 3310 is used that creates a constant flux in the metal housing 3312 and the metal pusher 3308. This causes a permanent attraction of the metal pusher 3308 and the metal housing 3312 (para. [00247], also see para. [00246], FIG. 33). The interaction between the current and the magnetic flux creates an electromotive force that moves the corresponding coil (para. [00282], FIG. 37).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gupta such that the magnetic flux (from a permanent magnet) creates an electromotive force (from electropermanent magnet) that moves the corresponding coil as taught by Aschwanden, such that the movement of the coils act to push their associated membranes and thereby moves the filler material (e.g., fluid) within the reservoirs creating a pressure and thereby deforming the shape of the membrane and overall lens.

Regarding claim 7, Gupta fails to teach the electropermanent magnet is configured to generate an external magnetic field for attracting said counter member for adjusting the curvature of said curvature-adjustable area.
	However, in a related field of endeavor Aschwanden teaches a permanent magnet 3310 is used that creates a constant flux in the metal housing 3312 and the metal pusher 3308. This causes a permanent attraction of the metal pusher 3308 and the metal housing 3312 (para. [00247], also see para. [00246], FIG. 33). The interaction between the current and the magnetic flux creates an electromotive force that moves the corresponding coil (para. [00282], FIG. 37).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gupta such that the magnetic flux (from a permanent magnet) creates an electromotive force (an external magnetic field) that moves the corresponding coil as taught by Aschwanden, such that the movement of the coils act to push their associated membranes and thereby moves the filler material (e.g., fluid) within the reservoirs creating a pressure and thereby deforming the shape of the membrane and overall lens.

	Regarding claim 10, Gupta fails to teach the actuator part comprises a coil, wherein the actuator unit is configured to apply an electrical current to the coil such that the coil generates a magnetic field that attracts or repels the counter member for adjusting the curvature of said curvature-adjustable area.
However, in a related field of endeavor Aschwanden teaches As shown in FIG. 8, flux lines 630 are formed and directed as shown. The flux lines 630 are formed in a direction perpendicular to the z-axis (axial direction) and through the coil. This selected direction of the flux through the coil creates the desired ( and maximizes) and available electromotive force needed to move the coil (para. [00208], also see para. [00209]-[00216], FIGS. 8-11, and para. [00235]-[00236], FIGS. 27-29). The assembly includes magnets 906, a first coil 908, a second coil 910, a cylindrical metal piece 912, a first bobbin 914 and a second bobbin 918. The example of FIG. 9 operates in a similar way as the examples of FIG. 6-8 except that one of the bobbins pushes upward while the other bobbin pushes downward (para. [00210]). The flux guiding structure (counter member) is utilized to define the lens shaping points. The example of FIG. 10 is a push-pull example where the membrane is both pushed and pulled. An axially-polarized magnet is also used (para. [00211], FIG. 10).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gupta such that flux lines are formed in a direction perpendicular to the z-axis (axial direction) and through the coil, and a push-pull (a magnetic field that attracts or repels) example where the membrane is both pushed and pulled (to adjust the curvature of the membrane) as taught by Aschwanden, such that selected direction of the flux through the coil creates the desired ( and maximizes) and available electromotive force needed to move the coil and results in an improved efficiency and faster response in movement or deformation of the membrane.

Regarding claim 11, Gupta as set forth in claim 3 further teaches the optical device comprises a frame (lens support 5) for holding said container (as shown at least in FIG. 2, para. [0050]), wherein the actuator part (7) is embedded into a portion of the frame so that the actuator part faces the counter member (as shown in FIGS. 3A and 3B, para. [0053]).

Regarding claim 15, Gupta fails to teach plunger comprises a further counter member for interacting with a further actuator part comprised by the actuator unit, so that fluid is pumped from the lens volume into the at least one reservoir volume when the two counter members are attracted by the respective actuator part whereby the curvature of the curvature-adjustable area and therewith said focal length is changed.
However, in a related field of endeavor Aschwanden teaches The assembly includes magnets 906, a first coil 908, a second coil 910, a cylindrical metal piece 912, a first bobbin 914 and a second bobbin 918. The example of FIG. 9 operates in a similar way as the examples of FIG. 6-8 except that one of the bobbins pushes upward while the other bobbin pushes downward (para. [00210]). The flux guiding structure (counter member) is utilized to define the lens shaping points. The example of FIG. 10 is a push-pull example where the membrane is both pushed and pulled. An axially-polarized magnet is also used (para. [00211], FIG. 10, also see para. [00209], FIG. 9). As shown in FIG. 37D and FIG. 37N, the bottom motor subassembly 3714 includes a coil 3730, a bobbin 3731, magnets 3732, and a flux guiding structure 3734. As shown in FIG. 37E and FIG. 37M, the top motor subassembly includes a coil 3740, a bobbin 3741, magnets 3742, and a flux guiding structure 3744 (further counter member) (para. [00275], octagonal flux guiding structures 3734 and 3744, para. [0276]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gupta such that the flux guiding structure (counter member) is utilized to define the lens shaping points, octagonal flux guiding structures (counter member & further counter member) and a push-pull (a magnetic field that attracts or repels) example where the membrane is both pushed and pulled (to adjust the curvature of the membrane for desired focal length) as taught by Aschwanden, such that selected direction of the flux through the coil creates the desired ( and maximizes) and available electromotive force needed to move the coil and results in an improved efficiency and faster response in movement or deformation of the membrane.

Regarding claim 18, Gupta fails to teach the further actuator part is one of: an electropermanent magnet; an actuator part comprising a single magnetizable member and a coil encompassing the magnetizable member.
However, in a related field of endeavor Aschwanden teaches As shown in FIG. 37D and FIG. 37N, the bottom motor subassembly 3714 includes a coil 3730, a bobbin 3731, magnets 3732, and a flux guiding structure 3734. As shown in FIG. 37E and FIG. 37M, the top motor subassembly includes a coil 3740, a bobbin 3741, magnets 3742, and a flux guiding structure 3744 (further counter member) (para. [00275])… octagonal flux guiding structures 3734 and 3744, This configuration creates a magnetic structure for the assembly that is both compact and provides for a higher operating point of the magnet to allow for usage of higher energy product magnets even at high temperatures (para. [0276]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gupta such that octagonal flux guiding structures (counter member & further counter member) create magnetic structure (magnets) as taught by Aschwanden, provides for a higher operating point of the magnet to allow for usage of higher energy product magnets even at high temperatures.

Regarding claim 19, Gupta fails teach the further counter member is one of: a magnetic flux guiding counter member; a permanent magnet.
However, in a related field of endeavor Aschwanden teaches As shown in FIG. 37D and FIG. 37N, the bottom motor subassembly 3714 includes a coil 3730, a bobbin 3731, magnets 3732, and a flux guiding structure 3734. As shown in FIG. 37E and FIG. 37M, the top motor subassembly includes a coil 3740, a bobbin 3741, magnets 3742, and a flux guiding structure 3744 (further counter member) (para. [00275])… octagonal flux guiding structures 3734 and 3744, This configuration creates a magnetic structure for the assembly that is both compact and provides for a higher operating point of the magnet to allow for usage of higher energy product magnets even at high temperatures (para. [0276]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gupta such that octagonal flux guiding structures (guiding counter member) create magnetic structure (magnets) as taught by Aschwanden, provides for a higher operating point of the magnet to allow for usage of higher energy product magnets even at high temperatures.

Regarding claim 23, Gupta in view of Aschwanden teaches the material of the lens shaper, the membrane, and the fluid each comprise a refractive index, wherein the absolute value of the difference of any two refractive indices of these three refractive indices is smaller than 0.1, preferably smaller than 0.02 (i.e., membrane 13 by itself has no constraints in its optical properties, membrane 13 has constraints in its optical properties, e.g., an index of refraction, that match (index difference is very small) the optical properties of fluid 14, para. [0038]).
Gupta in view of Aschwanden teaches all limitations except for explicit teachings of index difference between the lens shaper, the membrane, and the fluid is smaller than 0.1, preferably smaller than 0.02.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of the index difference between the lens shaper, the membrane, and the fluid that is smaller than 0.1, preferably smaller than 0.02 involves only routine skill in the art. In re Aller, 105 USPQ 233 (C.C.P.A. 1955). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use similar materials for membrane and fluid that have matching refractive indices as disclose by Gupta for improved efficiency and faster response in movement or deformation of the membrane.

Regarding claim 34, Gupta fails to teach the wall comprises a bellows structure.
However, in a related field of endeavor Aschwanden teaches By adjusting the distance between the first section 5601 and the lens shaper 5602 using the screwing mechanism between bottom housing 5606 and the top housing 5605 and the soft tolerance absorbing ring 5630, which is compressible (and decompressable) in the direction indicated by the arrow labeled 5632 (para. [00390], FIGS. 56a-56B).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gupta such that a soft tolerance absorbing ring, which is compressible and decompressable (such as a bellows structure) for adjusting the distance between a first section and a lens shaper as taught by Aschwanden for improved efficiency and faster response in movement or deformation of the membrane.

Regarding claim 40, Gupta in view of Aschwanden teaches in that the fluid and the lens shaper have the same Abbe number (i.e., fluid 14 having an appropriate index of refraction and viscosity suitable for use in fluid filled lenses, such as, for example, degassed water, mineral oil (n=1.47-1.48), glycerin (n=1.46) and silicone products (n=3.88>1.55), para. [0037]…Intermediate optic 25 (lens shaper) is a liquid lens composed of a fluid 24, similar to fluid 14, para. [0042], thus both fluid 14 & 34 and lens shaper 25 would have approximately same Abbe number since both can be made of same material e.g., silicone).
Gupta in view of Aschwanden teaches all limitations except for explicit teachings of the fluid and the lens shaper have the same Abbe number. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use similar materials for intermediate optic 25 (lens shaper) and fluid that have matching Abbe numbers as disclose by Gupta for improved dispersion properties.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 8 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, the prior art does not teach, or renders obvious, regarding the electropermanent magnet comprises a first magnet having a first coercivity and a first magnetization (M), and wherein the electropermanent magnet further comprises a second magnet having a second coercivity and a second magnetization (M′), wherein the first coercivity is larger than the second coercivity, and wherein the electropermanent magnet further comprises a coil encompassing the second magnet such that by applying a corresponding current to the coil the second magnet can be partially magnetized to generate said external magnetic field or such that by applying a corresponding current to the coil the second magnetization (M′) can be switched from a parallel state where the two magnetizations (M, M′) are parallel to an antiparallel state where the two magnetizations (M, M′) are antiparallel and vice versa, wherein when the second magnetization (M′) is in the parallel state the electropermanent magnet generates said external magnetic field, and wherein when the second magnetization (M′) is in the antiparallel state said external magnetic field vanishes.
Regarding claim 31, the prior art does not teach, or renders obvious, regarding the first lens comprises a container comprising a plurality of reservoir volumes filled with said fluid, wherein each reservoir volume is in flow communication with the lens volume via a separate channel, wherein each reservoir volume is covered by a wall, wherein a plunger for interacting with an associated electropermanent magnet is arranged in each reservoir volume and connected to the respective wall so that fluid is pumped from the lens volume into the respective reservoir volume when the respective plunger is attracted by the respective electropermanent magnet whereby the curvature of the curvature-adjustable area and therewith said focal length is changed.









Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
August 9, 2022